
	
		II
		109th CONGRESS
		2d Session
		S. 2724
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 4, 2006
			Mr. Carper (for himself,
			 Mr. Alexander, Mr. Chafee, Mr.
			 Gregg, Mr. Dodd,
			 Mrs. Feinstein, and
			 Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to establish a
		  national uniform multiple air pollutant regulatory program for the electric
		  generating sector.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Clean Air Planning Act of
			 2006.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Integrated air quality planning for the electric
				generating sector.
					Sec. 4. New source review program.
					Sec. 5. Revisions to sulfur dioxide allowance
				program.
					Sec. 6. Air quality forecasts and warnings.
					Sec. 7. Relationship to other law.
				
			2.Findings and
			 purposes
			(a)FindingsCongress finds that—
				(1)fossil fuel-fired electric generating
			 facilities, consisting of facilities fueled by coal, fuel oil, and natural gas,
			 produce nearly 2/3 of the electricity generated in the
			 United States;
				(2)fossil fuel-fired electric generating
			 facilities produce approximately 2/3 of the total sulfur
			 dioxide emissions, 1/3 of the total nitrogen oxides
			 emissions, 1/3 of the total carbon dioxide emissions, and
			 1/3 of the total mercury emissions, in the United
			 States;
				(3)the Clean Air Act (42 U.S.C. 7401 et seq.)
			 regulates substances (including carbon dioxide) that—
					(A)are emitted into the ambient air;
			 and
					(B)affect the weather and the climate;
					(4)(A)many electric generating facilities have
			 been exempt from the emission limitations applicable to new units based on the
			 expectation that over time the units would be retired or updated with new
			 pollution control equipment; but
					(B)many of the exempted units continue to
			 operate and emit pollutants at relatively high rates;
					(5)pollution from existing electric generating
			 facilities can be reduced through adoption of modern technologies and
			 practices;
				(6)the full benefits of competition will not
			 be realized if the environmental impacts of generation of electricity are not
			 uniformly internalized;
				(7)the ability of owners of electric
			 generating facilities to effectively plan for the future is impeded by the
			 uncertainties surrounding future environmental regulatory requirements that are
			 imposed inefficiently on a piecemeal basis; and
				(8)States and regions have increasingly
			 adopted programs to address carbon dioxide emissions from electric generating
			 facilities, and Federal regulations relating to carbon dioxide emissions should
			 take those programs into consideration.
				(b)PurposesThe purposes of this Act are—
				(1)to protect and preserve the environment and
			 safeguard public health by ensuring that substantial emission reductions are
			 achieved at fossil fuel-fired electric generating facilities;
				(2)to significantly reduce the quantities of
			 mercury, carbon dioxide, sulfur dioxide, and nitrogen oxides that enter the
			 environment as a result of the combustion of fossil fuels;
				(3)to encourage the development and use of
			 renewable energy;
				(4)to internalize the cost of protecting the
			 values of public health, air, land, and water quality in the context of a
			 competitive market in electricity;
				(5)to provide a period of environmental
			 regulatory stability for owners and operators of electric generating facilities
			 so as to promote improved management of existing assets and new capital
			 investments; and
				(6)to achieve emission reductions from
			 electric generating facilities in a cost-effective manner.
				3.Integrated air quality
			 planning for the electric generating sectorThe Clean Air
			 Act (42
			 U.S.C. 7401 et seq.) is amended by adding at the end the
			 following:
			
				VIIIntegrated air quality planning for the
				electric generating sector
					
						Sec. 701. Definitions.
						Sec. 702. National pollutant tonnage limitations.
						Sec. 703. Nitrogen oxide trading program.
						Sec. 704. Inlet mercury program.
						Sec. 705. Carbon dioxide allowance trading program.
					
					701.DefinitionsIn this title:
						(1)Affected
				unit
							(A)MercuryThe term affected unit, with
				respect to mercury, means a coal-fired electric generating facility (including
				a cogeneration facility) that—
								(i)has a nameplate capacity greater than 25
				megawatts; and
								(ii)generates electricity for sale.
								(B)Nitrogen oxides
				and carbon dioxideThe term
				affected unit, with respect to nitrogen oxides and carbon dioxide,
				means a fossil fuel-fired electric generating facility (including a
				cogeneration facility) that—
								(i)has a nameplate capacity greater than 25
				megawatts; and
								(ii)generates electricity for sale.
								(C)Sulfur
				dioxideThe term
				affected unit, with respect to sulfur dioxide, has the meaning
				given the term in section 402.
							(2)Carbon dioxide
				allowanceThe term
				carbon dioxide allowance means an authorization allocated by the
				Administrator under this title to emit 1 ton of carbon dioxide during or after
				a specified calendar year.
						(3)Clean coal
				technologyThe term
				clean coal technology means—
							(A)an advanced pulverized coal
				technology;
							(B)an atmospheric fluidized bed combustion
				technology;
							(C)a pressurized fluidized bed combustion
				technology;
							(D)a integrated gasification combined cycle
				technology; and
							(E)any other highly efficient and low-emitting
				technology for the production of electricity using coal or coal-based
				fuels.
							(4)Cogeneration
				facilityThe term
				cogeneration facility means a facility that—
							(A)cogenerates—
								(i)steam; and
								(ii)electricity; and
								(B)supplies, on a net annual basis, to any
				utility power distribution system for sale—
								(i)more than 1/3 of the
				potential electric output capacity of the facility; and
								(ii)more than 25 megawatts of electrical output
				of the facility.
								(5)Covered
				unitThe term covered
				unit means—
							(A)an affected unit;
							(B)a nuclear generating unit with respect to
				incremental nuclear generation; and
							(C)a renewable energy unit.
							(6)Greenhouse
				gasThe term greenhouse
				gas means—
							(A)carbon dioxide;
							(B)methane;
							(C)nitrous oxide;
							(D)hydrofluorocarbons;
							(E)perfluorocarbons; and
							(F)sulfur hexafluoride.
							(7)Incremental
				nuclear generationThe term
				incremental nuclear generation means, as determined by the
				Administrator and measured in megawatt hours, the difference between—
							(A)the quantity of electricity generated by a
				nuclear generating unit in a calendar year; and
							(B)the quantity of electricity generated by
				the nuclear generating unit in calendar year 1990.
							(8)New renewable
				energy unitThe term
				new renewable energy unit means a renewable energy unit that has
				operated for a period of not more than 3 years.
						(9)New
				unitThe term new
				unit means an affected unit that has operated for not more than 3 years
				and is not eligible to receive—
							(A)sulfur dioxide allowances under section
				417(b);
							(B)nitrogen oxide allowances under section
				703(c)(2); or
							(C)carbon dioxide allowances under section
				705(e).
							(10)Nitrogen oxide
				allowanceThe term
				nitrogen oxide allowance means an authorization allocated by the
				Administrator under this title to emit 1 ton of nitrogen oxides during or after
				a specified calendar year.
						(11)Nuclear
				generating unitThe term
				nuclear generating unit means an electric generating facility
				that—
							(A)uses nuclear energy to supply electricity
				to the electric power grid; and
							(B)commenced operation in calendar year 1990
				or earlier.
							(12)Renewable
				energyThe term
				renewable energy means electricity generated from—
							(A)wind;
							(B)organic waste (excluding incinerated
				municipal solid waste);
							(C)biomass (including anaerobic digestion from
				farm systems and landfill gas recovery);
							(D)fuel cells; or
							(E)a hydroelectric, geothermal, solar thermal,
				photovoltaic, or other nonfossil fuel, nonnuclear source.
							(13)Renewable
				energy unitThe term
				renewable energy unit means an electric generating facility that
				uses exclusively renewable energy to supply electricity to the electric power
				grid.
						(14)SequestrationThe term sequestration means
				the action of sequestering carbon by—
							(A)enhancing a natural carbon sink (such as
				through afforestation); or
							(B)(i)capturing the carbon dioxide emitted from a
				fossil fuel-based energy system; and
								(ii)(I)storing the carbon in a geologic formation;
				or
									(II)converting the carbon to a benign solid
				material through a biological or chemical process.
									(15)Sulfur dioxide
				allowanceThe term
				sulfur dioxide allowance has the meaning given the term
				allowance in section 402.
						702.National pollutant
				tonnage limitations
						(a)Sulfur
				dioxideThe annual tonnage
				limitation for emissions of sulfur dioxide from affected units in the United
				States shall be equal to—
							(1)for each of calendar years 2010 through
				2014, 4,500,000 tons; and
							(2)for calendar year 2015 and each calendar
				year thereafter, 2,000,000 tons.
							(b)Nitrogen
				oxides
							(1)DefinitionsIn this subsection:
								(A)Zone 1
				StateThe term Zone 1
				State means the District of Columbia or any of the States of Alabama,
				Arkansas, Connecticut, Delaware, Florida, Georgia, Illinois, Indiana, Iowa,
				Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota,
				Mississippi, Missouri, New Hampshire, New Jersey, New York, North Carolina,
				Ohio, Pennsylvania, Rhode Island, South Carolina, Tennessee, Texas, Vermont,
				Virginia, West Virginia, and Wisconsin.
								(B)Zone 2
				StateThe term Zone 2
				State means any State within the 48 contiguous States that is not a Zone
				1 State.
								(2)Applicability
								(A)Zone 1
				Prohibition
									(i)In
				generalBeginning on January
				1, 2009, it shall be unlawful for an affected unit in a Zone 1 State to emit a
				total amount of nitrogen oxides during a year in excess of the number of
				nitrogen oxide allowances held for the affected unit for that year by the owner
				or operator of the affected unit.
									(ii)LimitationOnly nitrogen oxide allowances under
				paragraph (3)(A) shall be held in order to meet the requirements of clause
				(i).
									(B)Zone 2
				Prohibition
									(i)In
				generalBeginning on January
				1, 2010, it shall be unlawful for an affected unit in a Zone 2 State to emit a
				total amount of nitrogen oxides during a year in excess of the number of
				nitrogen oxide allowances held for the affected unit for that year by the owner
				or operator of the affected unit.
									(ii)LimitationOnly nitrogen oxide allowances under
				paragraph (3)(B) shall be held in order to meet the requirements of clause
				(i).
									(3)Limitations on
				total emissions
								(A)Zone 1
				limitationsThe Administrator
				shall allocate an annual tonnage limitation for emissions of nitrogen oxides
				from affected units in the Zone 1 States in an amount equal to—
									(i)for each of calendar years 2009 through
				2014, 1,450,000 tons; and
									(ii)for calendar year 2015 and each calendar
				year thereafter, 1,300,000 tons.
									(B)Zone 2
				limitationsThe Administrator
				shall allocate an annual tonnage limitation for emissions of nitrogen oxides
				from affected units in the Zone 2 States in an amount equal to—
									(i)for each of calendar years 2010 through
				2014, 450,000 tons; and
									(ii)for calendar year 2015 and each calendar
				year thereafter, 320,000 tons.
									(c)MercuryThe emission of mercury from affected units
				shall be limited in accordance with section 704.
						(d)Carbon
				dioxideSubject to section
				705(c), the annual tonnage limitation for emissions of carbon dioxide from
				covered units in the United States shall be equal to, as determined by the
				Administrator based on certified and quality-assured continuous emissions
				monitoring data for carbon dioxide reported to the Administrator by affected
				units in accordance with this Act—
							(1)for each of calendar years 2010 through
				2014, the quantity of emissions projected to be emitted from affected units in
				calendar year 2006; and
							(2)for calendar year 2015 and each calendar
				year thereafter, the quantity of emissions emitted from affected units in
				calendar year 2001.
							(e)Review of
				annual tonnage limitations and mercury emissions requirements
							(1)Determination
				by AdministratorNot later
				than 10 years after the date of enactment of this title, the Administrator
				shall determine—
								(A)after considering impacts on human health,
				the environment, the economy, and costs, whether 1 or more of the annual
				tonnage limitations should be revised; and
								(B)whether the mercury emission requirements
				under section 704 should be revised in accordance with the risk standards
				described in section 112(f)(2).
								(2)Determination
				not to reviseIf the
				Administrator determines under paragraph (1) that none of the annual tonnage
				limitations or mercury emissions requirements should be revised, the
				Administrator shall publish in the Federal Register a notice of the
				determination and the reasons for the determination.
							(3)Determination
				to reviseIf the
				Administrator determines under paragraph (1) that 1 or more of the annual
				tonnage limitations or mercury emissions requirements should be revised, the
				Administrator shall publish in the Federal Register—
								(A)not later than 10 years and 180 days after
				the date of enactment of this title, proposed regulations implementing the
				revisions; and
								(B)not later than 11 years and 180 days after
				the date of enactment of this title, final regulations implementing the
				revisions.
								(4)AdministrationThe duty of the Administrator to make a
				determination under paragraph (1) shall be—
								(A)considered to be a nondiscretionary
				duty;
								(B)enforceable through a citizen suit under
				section 304; and
								(C)subject to rulemaking procedures and
				judicial review under section 307.
								(f)Reduction of
				emissions from specified affected unitsNotwithstanding the annual tonnage
				limitations and mercury emissions requirements established under this section,
				the Federal Government or a State government may require that emissions from a
				specified affected unit be reduced.
						703.Nitrogen oxide
				trading program
						(a)Regulations
							(1)Promulgation
								(A)In
				generalNot later than
				January 1, 2007, the Administrator shall promulgate regulations to establish
				for affected units in the United States a nitrogen oxide allowance trading
				program.
								(B)RequirementsRegulations promulgated under subparagraph
				(A) shall establish requirements for the allowance trading program under this
				section, including requirements concerning—
									(i)(I)the generation, allocation, issuance,
				recording, tracking, transfer, and use of nitrogen oxide allowances; and
										(II)the public availability of all information
				concerning the activities described in subclause (I) that is not
				confidential;
										(ii)compliance with subsection (e)(1);
									(iii)the monitoring and reporting of emissions
				under paragraphs (2) and (3) of subsection (e); and
									(iv)excess emission penalties under subsection
				(e)(4).
									(2)Mixed fuel,
				co-generation facilities and combined heat and power facilitiesThe Administrator shall promulgate such
				regulations as are necessary to ensure the equitable issuance of allowances
				to—
								(A)facilities that use more than 1 energy
				source to produce electricity; and
								(B)facilities that produce electricity in
				addition to another service or product.
								(b)New unit
				reserves
							(1)EstablishmentFor each calendar year, based on
				projections of electricity output from new units, the Administrator, in
				consultation with the Secretary of Energy, shall establish by regulation a
				reserve of nitrogen oxide allowances to be set aside for use by new units that
				is not less than 5 percent of the total allowances allocated to affected units
				for the calendar year.
							(2)Unused
				allowancesFor each calendar
				year, the Administrator shall reallocate, to all affected units, any unused
				nitrogen oxide allowances from the new unit reserve established under paragraph
				(1) in the proportion that—
								(A)the number of allowances allocated to each
				affected unit for the calendar year; bears to
								(B)the number of allowances allocated to all
				affected units for the calendar year.
								(c)Nitrogen oxide
				allocations
							(1)Timing of
				allocationsThe Administrator
				shall allocate nitrogen oxide allowances to affected units—
								(A)(i)not later than December 31, 2007, for
				calendar year 2009 for all Zone 1 States; and
									(ii)not later than December 31, 2007, for
				calendar year 2010 for all Zone 2 States; and
									(B)not later than December 31 of calendar year
				2008 and each calendar year thereafter, for the fourth calendar year that
				begins after that December 31.
								(2)Allocations to
				affected units that are not new units
								(A)Quantity of
				allowances
									(i)Zone 1
				StatesThe Administrator
				shall allocate to each affected unit in a Zone 1 State that is not a new unit a
				quantity of nitrogen oxide allowances in the proportion that—
										(I)the number of megawatt hours of electric
				power generated by the affected unit in the Zone 1 State; bears to
										(II)the number of megawatt hours of electric
				power generated by all affected units in all Zone 1 States.
										(ii)Zone 2
				StatesThe Administrator
				shall allocate to each affected unit in a Zone 2 State that is not a new unit a
				quantity of nitrogen oxide allowances in the proportion that—
										(I)the number of megawatt hours of electric
				power generated by the affected unit in the Zone 2 State; bears to
										(II)the number of megawatt hours of electric
				power generated by all affected units in all Zone 2 States.
										(iii)Factors for
				considerationIn allocating
				allowances under clauses (i) and (ii), the Administrator shall take into
				consideration the average megawatt hours of an affected unit, calculated for
				the most recent 3-calendar year period for which data are available and updated
				each calendar year.
									(B)Adjustment of
				allocations
									(i)In
				generalIf, for any calendar
				year, the total quantity of allowances allocated under subparagraph (A) is not
				equal to the applicable quantity determined under clause (ii), the
				Administrator shall adjust the quantity of allowances allocated to affected
				units that are not new units on a pro-rata basis so that the quantity is equal
				to the applicable quantity determined under clause (ii).
									(ii)Applicable
				quantityThe applicable
				quantity referred to in clause (i) is the difference between—
										(I)the applicable annual tonnage limitation
				for emissions from affected units specified in section 702(b) for the calendar
				year; and
										(II)the quantity of nitrogen oxide allowances
				placed in the applicable new unit reserve established under subsection (b) for
				the calendar year.
										(3)Allocation to
				new units
								(A)MethodologyThe Administrator shall promulgate
				regulations to establish a methodology for allocating nitrogen oxide allowances
				to new units.
								(B)Quantity of
				nitrogen oxide allowances allocatedThe Administrator shall determine the
				quantity of nitrogen oxide allowances to be allocated to each new unit based on
				the projected emissions from the new unit.
								(4)Allowance not a
				property rightA nitrogen
				oxide allowance—
								(A)is not a property right; and
								(B)may be terminated or limited by the
				Administrator.
								(5)No judicial
				reviewAn allocation of
				nitrogen allowances by the Administrator under this subsection shall not be
				subject to judicial review.
							(d)Nitrogen oxide
				allowance transfer system
							(1)Use of
				allowancesThe regulations
				promulgated under subsection (a)(1)(A) shall—
								(A)prohibit the use (but not the transfer in
				accordance with paragraph (3)) of any nitrogen oxide allowance before the
				calendar year for which the allowance is allocated;
								(B)provide that unused nitrogen oxide
				allowances may be carried forward and added to nitrogen oxide allowances
				allocated for subsequent years; and
								(C)provide that unused nitrogen oxide
				allowances may be transferred by—
									(i)the person to which the allowances are
				allocated; or
									(ii)any person to which the allowances are
				transferred.
									(2)Use by persons
				to which allowances are transferredAny person to which nitrogen oxide
				allowances are transferred under paragraph (1)(C)—
								(A)may use the nitrogen oxide allowances in
				the calendar year for which the nitrogen oxide allowances were allocated, or in
				a subsequent calendar year, to demonstrate compliance with subsection (e)(1);
				or
								(B)may transfer the nitrogen oxide allowances
				to any other person for the purpose of demonstration of that compliance.
								(3)Certification
				of transferA transfer of a
				nitrogen oxide allowance shall not take effect until a written certification of
				the transfer, authorized by a responsible official of the person making the
				transfer, is received and recorded by the Administrator.
							(4)Permit
				requirementsAn allocation or
				transfer of nitrogen oxide allowances to an affected unit shall, after
				recording by the Administrator, be considered to be part of the federally
				enforceable permit of the affected unit under this Act, without a requirement
				for any further review or revision of the permit.
							(e)Compliance and
				enforcement
							(1)In
				generalFor calendar year
				2009 and each calendar year thereafter for Zone 1 States, and for calendar year
				2010 and each calendar year thereafter for Zone 2 States, the operator of each
				affected unit shall surrender to the Administrator a quantity of nitrogen oxide
				allowances that is equal to the total tons of nitrogen oxides emitted by the
				affected unit during the calendar year.
							(2)Monitoring
				systemThe Administrator
				shall promulgate regulations requiring the accurate monitoring of the
				quantities of nitrogen oxides that are emitted from each affected unit.
							(3)Reporting
								(A)In
				generalNot less often than
				quarterly, the owner or operator of an affected unit shall submit to the
				Administrator a report on the monitoring of emissions of nitrogen oxides
				carried out by the owner or operator in accordance with the regulations
				promulgated under paragraph (2).
								(B)AuthorizationEach report submitted under subparagraph
				(A) shall be authorized by a responsible official of the affected unit, who
				shall certify the accuracy of the report.
								(C)Public
				reportingThe Administrator
				shall make available to the public, through 1 or more published reports and 1
				or more forms of electronic media, data concerning the emissions of nitrogen
				oxides from each affected unit.
								(4)Excess
				emissions
								(A)In
				generalThe owner or operator
				of an affected unit that emits nitrogen oxides in excess of the nitrogen oxide
				allowances that the owner or operator holds for use for the affected unit for
				the calendar year shall—
									(i)pay an excess emissions penalty determined
				under subparagraph (B); and
									(ii)offset the excess emissions by an equal
				quantity in the following calendar year or such other period as the
				Administrator shall prescribe.
									(B)Determination
				of excess emissions penaltyThe excess emissions penalty for nitrogen
				oxides shall be equal to the product obtained by multiplying—
									(i)the number of tons of nitrogen oxides
				emitted in excess of the total quantity of nitrogen oxide allowances held;
				and
									(ii)2 times the average price of a nitrogen
				oxides allowance for the Zone and calendar year in which the excess emissions
				occurred, as determined by the Administrator.
									(f)Treatment of
				existing programs
							(1)Seasonal cap
				and trading programThe
				provisions of the rule of the Administrator entitled the Clean Air
				Interstate Rule (70 Fed. Reg. 25,162) (May 12, 2005) providing for the
				establishment of a seasonal emissions cap and ozone trading program for oxides
				of nitrogen shall remain in full force and effect.
							(2)Annual cap and
				trading programThe
				provisions of the rule referred to in paragraph (1) providing for the
				establishment of an annual emissions cap and trading program for oxides of
				nitrogen shall terminate on the later of—
								(A)the effective date of the regulations
				promulgated under this section; and
								(B)January 1, 2009.
								704.Mercury
				program
						(a)Definition of
				inlet mercuryIn this
				section, the term inlet mercury means the quantity of mercury
				found—
							(1)in the as-fired coal of an affected unit;
				or
							(2)for an affected unit using coal that is
				subjected to an advanced coal cleaning technology, in the as-mined coal of the
				affected unit.
							(b)Annual
				limitation for new unitsAn
				affected unit that commences operation during the 1-year period beginning on
				the date of enactment of this title shall be subject to the less stringent of
				the following emissions limitations on an annual calendar year basis with
				respect to inlet mercury:
							(1)90 percent capture of inlet mercury.
							(2)An emission rate of 0.0060 lbs/GWh.
							(c)Annual
				limitation for existing unitsAn affected unit in operation on the date
				of enactment of this title shall be subject to the following emissions
				limitations on an annual calendar year basis with respect to inlet
				mercury:
							(1)Calendar years
				2010 through 2014For the
				period beginning January 1, 2010, and ending December 31, 2014, the less
				stringent limitation of—
								(A)60 percent capture of inlet mercury;
				and
								(B)an emission rate of 0.02 lbs/GWh.
								(2)Calendar year
				2015 and thereafterBeginning
				January 1, 2015, the less stringent limitation of—
								(A)90 percent capture of inlet mercury;
				and
								(B)an emission rate of 0.0060 lbs/GWh.
								(d)Averaging
				across unitsAn owner or
				operator of an affected unit may demonstrate compliance with the annual
				limitations under subsections (b) and (c) by averaging emissions from all
				affected units at a single facility in operation on the date of enactment of
				this title.
						(e)Monitoring
				systemThe Administrator
				shall promulgate regulations requiring—
							(1)operation, reporting, and certification of
				continuous emissions monitoring systems to accurately measure the quantity of
				mercury that is emitted from each affected unit; and
							(2)verification and reporting of inlet mercury
				at each affected unit.
							(f)Reporting
							(1)In
				generalNot less often than
				quarterly, the owner or operator of an affected unit shall submit to the
				Administrator a report on the monitoring of emissions of inlet mercury carried
				out by the owner or operator in accordance with the regulations promulgated
				under subsection (e).
							(2)AuthorizationEach report submitted under paragraph (1)
				shall be authorized by a responsible official of the affected unit, who shall
				certify the accuracy of the report.
							(3)Public
				reportingThe Administrator
				shall make available to the public, through 1 or more published reports and 1
				or more forms of electronic media, data concerning the emission of inlet
				mercury from each affected unit.
							(g)Excess
				emissions
							(1)In
				generalThe owner or operator
				of an affected unit that emits inlet mercury in excess of the emission
				limitation described in subsection (b) shall pay an excess emissions penalty
				determined under paragraph (2).
							(2)Determination
				of excess emissions penaltyThe excess emissions penalty for inlet
				mercury shall be an amount equal to $50,000 per day for each pound of inlet
				mercury emitted in excess of the emission limitations for inlet mercury
				described in subsections (b) and (c).
							(h)Previously
				required reductionsFor
				calendar year 2015 and each calendar year thereafter, in evaluating the
				quantity of inlet mercury emitted from an affected unit and determining whether
				to impose a penalty under subsection (g), the Administrator shall—
							(1)take into consideration any reduction in
				inlet mercury emissions at the affected unit during the preceding calendar year
				pursuant to any other Federal regulation or any State regulation; and
							(2)adjust each applicable penalty
				accordingly.
							705.Carbon dioxide
				allowance trading program
						(a)DefinitionsIn this section:
							(1)AllowanceThe term allowance
				means—
								(A)a carbon dioxide allowance;
								(B)an offset allowance; or
								(C)an early reduction allowance.
								(2)Early reduction
				allowanceThe term
				early reduction allowance means a carbon dioxide allowance issued
				under subsection (h) for a project in the United States to reduce emissions of
				greenhouse gases or to sequester greenhouse gases that is carried out in
				calendar years 2000 through 2010.
							(3)Offset
				allowanceThe term
				offset allowance means a carbon dioxide allowance issued under
				subsection (g) for a project to reduce emissions of greenhouse gases or to
				sequester greenhouse gases.
							(b)Regulations
							(1)In
				generalNot later than
				January 1, 2008, the Administrator shall promulgate regulations to establish an
				allowance trading program for covered units in the United States.
							(2)Required
				elementsRegulations
				promulgated under paragraph (1) shall establish requirements for the carbon
				dioxide allowance trading program under this section, including requirements
				concerning—
								(A)the allocation, issuance, and use of carbon
				dioxide allowances;
								(B)the issuance, certification, and use of
				offset allowances;
								(C)the issuance, certification, and use of
				early reduction allowances;
								(D)the transfer of allowances;
								(E)the monitoring, tracking, and reporting of
				carbon dioxide emissions;
								(F)the public availability of carbon dioxide
				emissions information;
								(G)compliance and enforcement; and
								(H)the reserve and allocation of carbon
				dioxide allowances for new units and new renewable energy units.
								(3)Interaction
				with Department of Agriculture
								(A)In
				generalExcept as provided in
				subparagraph (B), the Administrator shall promulgate all regulations relating
				to offsets under this title.
								(B)OffsetsThe Administrator, in consultation with the
				Secretary of Agriculture, shall promulgate regulations relating to offsets
				produced by agricultural sequestration practices.
								(c)Carbon dioxide
				tonnage limitationThe annual
				tonnage limitation for emissions of carbon dioxide from affected units in the
				United States shall be equal to—
							(1)for each of calendar years 2010 through
				2014, the quantity of emissions projected to be emitted from affected units in
				calendar year 2006, as determined by the Administrator based on certified and
				quality-assured continuous emissions monitoring data for carbon dioxide or
				based on data that the Administrator determines to be of similar reliability
				for units without continuous monitoring systems, reported to the Administrator
				by affected units in accordance with this Act; and
							(2)for calendar year 2015 and each calendar
				year thereafter, the quantity of emissions emitted from affected units in
				calendar year 2001, as determined by the Administrator based on certified and
				quality-assured continuous emissions monitoring data for carbon dioxide or
				based on data that the Administrator determines to be of similar reliability
				for units without continuous monitoring systems, reported to the Administrator
				by affected units in accordance with this Act.
							(d)New unit
				reserve
							(1)EstablishmentFor each calendar year, based on
				projections of electricity output from new units, the Administrator, in
				consultation with the Secretary of Energy, shall establish by regulation a
				reserve of carbon dioxide allowances to be allocated—
								(A)to new affected units for the calendar
				year; and
								(B)to the clean coal technology reserve under
				subsection (e).
								(2)LimitationThe number of allowances allocated under
				paragraph (1) during a calendar year shall be not more than 7 percent of the
				total number of allowances allocated to affected units for the calendar
				year.
							(3)Unused
				allowancesFor each calendar
				year, the Administrator shall reallocate, to all affected units, any unused
				carbon dioxide allowances from the new unit reserve established under paragraph
				(1) in the proportion that—
								(A)the number of allowances allocated to each
				affected unit for the calendar year; bears to
								(B)the number of allowances allocated to all
				affected units for the calendar year.
								(e)Incentives for
				clean coal technology
							(1)EstablishmentThe Administrator shall establish by
				regulation a reserve of carbon dioxide allowances to be set aside during a
				calendar year to encourage the deployment of clean coal technologies.
							(2)Defining
				qualifying advanced clean coal technologies
								(A)In
				generalNot later than July
				1, 2008, the Administrator, by regulation, shall establish criteria and
				standards to define the term qualifying advanced clean coal
				technologies with respect to electric power generation.
								(B)RequirementIn establishing criteria and standards
				under subparagraph (A), the Administrator shall ensure that the qualifying
				advanced clean coal technologies represent an advance in available technology,
				taking into consideration—
									(i)net thermal efficiency;
									(ii)measures to capture and sequester carbon
				dioxide; and
									(iii)output-based emission rates for—
										(I)carbon dioxide;
										(II)sulfur dioxide;
										(III)oxides of nitrogen;
										(IV)filterable and condensable particulate
				matter; and
										(V)mercury.
										(C)Review and
				revision
									(i)In
				generalNot later than July
				1, 2009, and each July 1 thereafter through July 1, 2014, the Administrator
				shall review and, if appropriate, revise the criteria and standards under
				subparagraph (A) based on technological advances during the preceding calendar
				year.
									(ii)Notice and
				comment not requiredSubject
				to clause (iii), after the initial criteria and standards are established under
				subparagraph (A), no subsequent review or revision under this subparagraph
				shall be subject to the notice and comment provisions of section 553 of title
				5, United States Code.
									(iii)EffectNothing in clause (ii) precludes the
				application of the notice and comment provisions of section 553 of title 5,
				United States Code, as the Administrator determines to be practicable.
									(3)Treatment of
				correspondenceThe
				correspondence of the Office of Air Quality Planning and Standards addressing
				best available control technology requirements for proposed coal-fired power
				plant projects and dated December 13, 2005—
								(A)shall be considered to be inconsistent with
				section 169(3); and
								(B)shall be treated as void and of no effect
				as of the date of issuance of the correspondence.
								(f)Carbon dioxide
				allowance allocation to covered units that are not new units or new renewable
				energy units
							(1)Timing of
				allocationsThe Administrator
				shall allocate carbon dioxide allowances to covered units that are not new
				units or new renewable energy units—
								(A)not later than December 31, 2007, for
				calendar year 2010; and
								(B)not later than December 31 of calendar year
				2008 and each calendar year thereafter, for the fourth calendar year that
				begins after that December 31.
								(2)Allocations
								(A)In
				generalThe Administrator
				shall allocate to each covered unit that is not a new unit or a new renewable
				energy unit, a quantity of carbon dioxide allowances that is equal to the
				product obtained by multiplying—
									(i)the quantity of carbon dioxide allowances
				available for allocation under subparagraph (B); and
									(ii)the quotient obtained by dividing—
										(I)the annual average quantity of electricity
				generated by the unit during the most recent 3-calendar year period for which
				data are available, updated each calendar year and measured in megawatt hours;
				and
										(II)the total of the average quantities
				described in subclause (I) with respect to all such units.
										(B)Quantity to be
				allocatedFor each calendar
				year, the quantity of carbon dioxide allowances allocated under subparagraph
				(A) to covered units that are not new units or new renewable energy units shall
				be equal to the difference between—
									(i)the annual tonnage limitation for emissions
				of carbon dioxide from covered units specified in section 702(d) for the
				calendar year; and
									(ii)the sum of—
										(I)the quantity of carbon dioxide allowances
				placed in the new unit reserve established under subsection (d) for the
				calendar year; and
										(II)the quantity of carbon dioxide allowances
				reserved to provide incentives for advanced clean coal technologies under
				subsection (e) for the calendar year.
										(g)Offset
				allowances
							(1)In
				generalNot later than
				January 1, 2008, the Administrator shall promulgate regulations that provide
				for the issuance, certification, and use of offset allowances for greenhouse
				gas reduction or sequestration projects carried out in the United States or any
				other country.
							(2)Required
				elementsRegulations
				promulgated under paragraph (1) shall establish requirements for the issuance,
				certification, and use of offset allowances for greenhouse gas reduction or
				sequestration projects, including requirements—
								(A)that projects not cause or contribute to
				adverse effects on human health or the environment;
								(B)that projects result in greenhouse gas
				reductions that are real, surplus, enforceable, verifiable, permanent, and not
				used more than once, as determined by the Administrator;
								(C)for methodology for calculating the carbon
				dioxide equivalent reductions attributable to projects;
								(D)for the monitoring, reporting, and
				verification of the greenhouse gas reductions from projects;
								(E)for accounting principles used to quantify
				the greenhouse gas reductions of projects that require—
									(i)the consideration of all greenhouse gas
				impacts of a project;
									(ii)the consistent application of accounting
				principles;
									(iii)transparency;
									(iv)to the maximum extent practicable,
				accuracy; and
									(v)the use of conservative assumptions in
				cases in which uncertainties require the use of assumptions; and
									(F)for conditions under which allowances
				traded under any other United States or internationally recognized carbon
				dioxide reduction program may be used.
								(3)State offset
				allowancesIn promulgating
				regulations under paragraph (1), the Administrator shall take into
				consideration offset allowances issued by California or any other State
				pursuant to the Regional Greenhouse Gas Initiative or a similar regulatory
				program with a comparable offset provision.
							(h)Early reduction
				allowances
							(1)In
				generalNot later than
				January 1, 2008, the Administrator shall promulgate regulations that provide
				for the issuance, certification, and use of early reduction allowances for
				greenhouse gas reduction or sequestration projects carried out during calendar
				years 2000 through 2010.
							(2)Eligible
				projectsA greenhouse gas
				reduction or sequestration project shall be eligible for early reduction
				allowances if the project—
								(A)is carried out in the United States;
								(B)meets the regulations promulgated by the
				Administrator under paragraph (1) that the Administrator determines to be
				applicable to the project; and
								(C)was reported—
									(i)under section 1605(b) of the Energy Policy
				Act of 1992 (42
				U.S.C. 13385(b)); or
									(ii)to a State or regional greenhouse gas
				registry.
									(3)LimitationThe quantity of early reduction allowances
				available for greenhouse gas reduction or sequestration projects in calendar
				years 2000 through 2010 shall not exceed 10 percent of the tonnage limitation
				for calendar year 2011 for emissions of carbon dioxide from affected units
				under subsection (c).
							(i)Use and
				transfer of allowances
							(1)Use in other
				carbon dioxide allowance trading programsAllowances may be used in any other carbon
				dioxide allowance trading program that is approved by the Administrator for use
				of the allowances.
							(2)Use before
				applicable calendar yearAllowances may not be used before the
				calendar year for which the allowance was allocated.
							(3)Transfer
								(A)In
				generalNotwithstanding
				paragraph (2), allowances may be transferred before the calendar year for which
				the allowances were allocated.
								(B)LimitationThe transfer of an allowance shall not take
				effect until receipt and recording by the Administrator of a written
				certification of the transfer, which is executed by an authorized official of
				the person making the transfer.
								(4)Use by persons
				to which carbon dioxide allowances are transferredAny
				person to which carbon dioxide allowances are transferred under paragraph
				(3)(A) may use the carbon dioxide allowances in the calendar year for which the
				carbon dioxide allowances were allocated, or in a subsequent calendar year, to
				demonstrate compliance with subsection (j)(1).
							(5)Permit
				requirementsAn allocation or
				transfer of allowances to an affected unit shall be considered to be part of
				the federally enforceable permit of the affected unit under this Act, without a
				requirement for further review or revision of the permit.
							(j)Compliance and
				enforcement
							(1)In
				generalFor calendar year
				2011 and each calendar year thereafter, the owner of each affected unit shall
				surrender to the Administrator a quantity of allowances that is equal to the
				total tons of carbon dioxide emitted by the affected unit during the calendar
				year.
							(2)PenaltyThe owner of an affected unit that emits
				carbon dioxide in excess of the allowances that the owner holds for use for the
				affected unit for the calendar year shall pay an excess emissions penalty equal
				to the product obtained by multiplying—
								(A)the number of tons of carbon dioxide
				emitted in excess of the total quantity of allowances held; and
								(B)$100, adjusted for changes in the Consumer
				Price Index for All-Urban Consumers published by the Department of
				Labor.
								(k)Allowance not a
				property rightAn
				allowance—
							(1)is not a property right; and
							(2)may be terminated or limited by the
				Administrator.
							(l)No judicial
				reviewAn allocation or
				issuance of an allowance by the Administrator shall not be subject to judicial
				review.
						.
		4.New source review
			 programSection 165 of the
			 Clean Air Act (42 U.S.C. 7475) is
			 amended by adding at the end the following:
			
				(f)Revisions to
				new source review program
					(1)DefinitionsIn this subsection:
						(A)Affected unit;
				covered unitThe terms
				affected unit and covered unit have the meanings
				given the terms in section 701.
						(B)New source
				review programThe term
				new source review program means the program to carry out this part
				and part D.
						(2)Performance
				standards
						(A)In
				generalExcept as provided in
				subparagraph (B), beginning January 1, 2020, and on each January 1 thereafter,
				each affected unit that has been in operation 50 or more years as of that
				January 1 shall meet performance standards of—
							(i)2 lbs/MWh for sulfur dioxide; and
							(ii)1 lbs/MWh for nitrogen oxides.
							(B)Exception
							(i)In
				generalNotwithstanding
				subparagraph (A), an affected unit that, as of January 1, 2020, is required to
				meet a more stringent performance standard than the applicable standard under
				subparagraph (A) shall continue to meet the more stringent standard.
							(ii)Modification
				of affected unitsThe
				requirements of this section shall not affect in any way any requirement under
				section 111(a)(4), this part, or part D governing modifications of major
				stationary sources.
							(3)No effect on
				other requirements and retention of State authorityNothing in this subsection affects—
						(A)any State authority under section 116;
				or
						(B)the obligation of any State or local
				government or any major emitting facility to comply with the requirements of
				this
				section.
						.
		5.Revisions to sulfur
			 dioxide allowance program
			(a)In
			 generalTitle IV of the
			 Clean Air Act (relating to acid
			 deposition control) (42 U.S.C. 7651 et seq.) is amended
			 by adding at the end the following:
				
					417.Revisions to sulfur
				dioxide allowance program
						(a)DefinitionsIn this section, the terms affected
				unit and new unit have the meanings given the terms in
				section 701.
						(b)RegulationsNot later than January 1, 2007, the
				Administrator shall promulgate such revisions to the regulations to implement
				this title as the Administrator determines to be necessary to implement section
				702(a).
						(c)New unit
				reserve
							(1)EstablishmentSubject to the annual tonnage limitation
				for emissions of sulfur dioxide from affected units specified in section
				702(a), the Administrator shall establish by regulation a reserve of allowances
				to be set aside for use by new units.
							(2)Determination
				of quantityThe
				Administrator, in consultation with the Secretary of Energy, shall determine,
				based on projections of electricity output for new units—
								(A)not later than June 30, 2007, the quantity
				of allowances required to be held in reserve for new units for each of calendar
				years 2011 through 2015; and
								(B)not later than June 30 of each fifth
				calendar year thereafter, the quantity of allowances required to be held in
				reserve for new units for the following 5-calendar year period.
								(3)Allocation
								(A)RegulationsThe Administrator shall promulgate
				regulations to establish a methodology for allocating allowances to new
				units.
								(B)No judicial
				reviewAn allocation of
				allowances by the Administrator under this subsection shall not be subject to
				judicial review.
								(d)Existing
				units
							(1)Allocation
								(A)RegulationsSubject to the annual tonnage limitation
				for emissions of sulfur dioxide from affected units specified in section
				702(a), and subject to the reserve of allowances for new units under subsection
				(c), the Administrator shall promulgate regulations to govern the allocation of
				allowances to affected units that are not new units.
								(B)Required
				elementsThe regulations
				shall provide for—
									(i)the allocation of allowances on a fair and
				equitable basis between affected units that received allowances under section
				405 and affected units that are not new units and that did not receive
				allowances under that section, using for both categories of units the same or
				similar allocation methodology as was used under section 405; and
									(ii)the pro-rata distribution of allowances to
				all units described in clause (i), subject to the annual tonnage limitation for
				emissions of sulfur dioxide from affected units specified in section
				702(a).
									(2)Timing of
				allocationsThe Administrator
				shall allocate allowances to affected units—
								(A)not later than December 31, 2007, for
				calendar year 2011; and
								(B)not later than December 31 of calendar year
				2008 and each calendar year thereafter, for the fourth calendar year that
				begins after that December 31.
								(3)No judicial
				reviewAn allocation of
				allowances by the Administrator under this subsection shall not be subject to
				judicial
				review.
							.
			(b)Definition of
			 allowanceSection 402 of the
			 Clean Air Act (relating to acid
			 deposition control) (42 U.S.C. 7651a) is amended by
			 striking paragraph (3) and inserting the following:
				
					(3)AllowanceThe term allowance means an
				authorization, allocated by the Administrator to an affected unit under this
				title, to emit, during or after a specified calendar year, a quantity of sulfur
				dioxide determined by the Administrator and specified in the regulations
				promulgated under section
				417(b).
					.
			(c)Technical
			 amendments
				(1)Title IV of the
			 Clean Air Act (relating to noise
			 pollution) (42
			 U.S.C. 7641 et seq.)—
					(A)is amended by redesignating sections 401
			 through 403 as sections 801 through 803, respectively; and
					(B)is redesignated as title VIII and moved to
			 appear at the end of that Act.
					(2)The table of contents for title IV of the
			 Clean Air Act (relating to acid
			 deposition control) (42 U.S.C. prec. 7651) is amended by adding at the end the
			 following:
					
						
							Sec. 417. Revisions to sulfur
				dioxide allowance
				program.
						
						.
				6.Air quality forecasts
			 and warnings
			(a)Requirement for
			 forecasts and warningsThe
			 Secretary of Commerce, acting through the Administrator of the National Oceanic
			 and Atmospheric Administration, in cooperation with the Administrator of the
			 Environmental Protection Agency, shall issue air quality forecasts and air
			 quality warnings as part of the mission of the Department of Commerce.
			(b)Regional
			 warningsIn carrying out
			 subsection (a), the Secretary of Commerce shall establish within the National
			 Oceanic and Atmospheric Administration a program to provide region-oriented
			 forecasts and warnings regarding air quality for each of the following regions
			 of the United States:
				(1)The Northeast, composed of Connecticut,
			 Maine, Massachusetts, New Hampshire, New York, Rhode Island, and
			 Vermont.
				(2)The Mid-Atlantic, composed of Delaware, the
			 District of Columbia, Maryland, New Jersey, Pennsylvania, Virginia, and West
			 Virginia.
				(3)The Southeast, composed of Alabama,
			 Florida, Georgia, North Carolina, and South Carolina.
				(4)The South, composed of Arkansas, Louisiana,
			 Mississippi, Oklahoma, Tennessee, and Texas.
				(5)The Midwest, composed of Illinois, Indiana,
			 Iowa, Kentucky, Michigan, Minnesota, Missouri, Ohio, and Wisconsin.
				(6)The High Plains, composed of Kansas,
			 Nebraska, North Dakota, and South Dakota.
				(7)The Northwest, composed of Idaho, Montana,
			 Oregon, Washington, and Wyoming.
				(8)The Southwest, composed of Arizona,
			 California, Colorado, New Mexico, Nevada, and Utah.
				(9)Alaska.
				(10)Hawaii.
				(c)Priority
			 areaIn establishing the
			 program described in subsection (a), the Secretary of Commerce and the
			 Administrator shall identify and expand, to the maximum extent practicable,
			 Federal air quality forecast and warning programs in effect as of the date of
			 establishment of the program.
			(d)Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
			7.Relationship to other
			 law
			(a)Regulation of
			 hazardous air pollutantsSection 112(n)(1) of the Clean Air Act (42
			 U.S.C. 7412(n)(1)) is amended by striking subparagraph (A) and inserting the
			 following:
				
					(A)Regulations
						(i)In
				generalNot later than 18
				months after the date of enactment of the Clean Air Planning Act of 2006, the
				Administrator shall promulgate regulations under this section limiting the
				emission from electric utility steam generating units of hazardous air
				pollutants, other than mercury, as the Administrator determines to be
				appropriate and necessary in accordance with the standards under subsection
				(b)(2).
						(ii)RequirementsThe regulations under clause (i)
				shall—
							(I)require compliance with applicable
				standards as expeditiously as practicable, but not later than 3 years after the
				effective date of the regulations; and
							(II)be in accordance with other applicable
				requirements under this section.
							(iii)Effective
				dateThe regulations under
				clause (i) shall be effective on the date of promulgation of the
				regulations.
						.
			(b)No effect on
			 other Federal and State requirementsExcept as otherwise specifically provided
			 in this Act, nothing in this Act or an amendment made by this Act—
				(1)affects any permitting, monitoring, or
			 enforcement obligation of the Administrator of the Environmental Protection
			 Agency under the Clean Air Act
			 (42 U.S.C.
			 7401 et seq.) or any remedy provided under that Act;
				(2)affects any requirement applicable to, or
			 liability of, an electric generating facility under that Act;
				(3)requires a change in, affects, or limits
			 any State law that regulates electric utility rates or charges, including
			 prudence review under State law; or
				(4)precludes a State or political subdivision
			 of a State from adopting and enforcing any requirement for the control or
			 abatement of air pollution, except that a State or political subdivision may
			 not adopt or enforce any emission standard or limitation that is less stringent
			 than the requirements imposed under that Act.
				
